Exhibit(23)(2) Consent of Independent Registered Public Accounting Firm The Board of Directors MB Financial, Inc. We consent to the incorporation by reference in this registration statement on Form S-3 of our reports dated February 28, 2008, relating to the consolidated financial statements and internal control over financial reporting, which are contained in MB Financial Inc.’s Annual Report on Form 10-K for the year ended December 31, 2007. We also consent to the reference to our firm under the caption “Experts” in the registration statement. /s/ McGladrey & Pullen, LLP Schaumburg, Illinois December19, 2008
